3l Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
La cuestión fundamental envuelta en este caso es si erró a corte sentenciadora al resolver que un procedimiento eje-cutivo hipotecario es nulo por no haberse jurado la moción solicitando la citación por edictos de John Doe y Richard itoe como herederos desconocidos de Francisco Molina Va-era, deudor hipotecario. Los hechos probados son los si-guientes :
La Sociedad Protectora de los Niños Huérfanos de Río Piedras en el escrito inicial enmendado del mencionado eje-cutivo sumario radicado en la Corte de Distrito de San Juan el 20 de junio de 1933 alegó que el deudor hipotecario Francisco Molina Varela falleció en Puerto Rico allá para el año 1928, hecho comprobado por la certiñcación de defunción, y que la demandante no sabía quiénes eran sus herederos ni *832cuál era el paradero de los mismos. Expedido el auto dj requerimiento el márshal requirió a doña Marta Hernándej como la persona que se encontraba frente a la finca hipot' cada y en su cargo legal de encargada de la misma, haciendj constar dicho funcionario' en el diligenciamiento que no pucl notificar a la Sucesión de Francisco Molina Varela por i; norar qué personas componían la misma, y el paradero di éstas. En agosto 14 de 1933 la demandante radicó una mo¡ ción sobre publicación de edictos, sin jurar y sin estar acoml pañada de affidavit de méritos, para que los herederos des! conocidos fueran requeridos de pago mediante la publicacióii de edictos en el periódico “La Correspondencia”.una vez pen semana y por un término no menor de un mes. La cort(| dictó la orden correspondiente y se publicaron los referido edictos no en el periódico mencionado sino en “El País” Continuó en sus trámites el ejecutivo, se ejecutó y subastó I finca, adquiriéndola la acreedora hipotecaria el día 5 de diciembre de 1934.
Cinco años más tarde la Sucesión de Francisco Molinal Varela, compuesta de sus hijos, estableció esta acción de| nulidad de procedimientos hipotecarios y reivindicación ale-gando que el ejecutivo sumario a que nos hemos referido es| nulo por los siguientes motivos:
“A — -La corte ordenó el requerimiento de pago mediante un escrito inicial enmendando (sie) radicado mucho tiempo después de expedida por el Registrador de la Propiedad, la certificación que exige el Reglamento para darle jurisdicción a la corte para actuar en procedimientos ejecutivos hipotecarios.
“B — El procedimiento ejecutivo hipotecario se tramitó contra personas ficticias por alegarse que no se conocían los herederos de don Francisco Molina Varela, ya que a. la ejecutante le constaba y al Márshal de esta Corte de igual modo, que la Corte de Distrito de San Juan había declarado quiénes eran y al notificarse a Marta Hernández en la casa donde vivía le informó al Márshal de quiénes eran los herederos.
“C — Que la publicación de edictos para la notificación no se hizo en virtud de declaración jurada exponiendo los méritos del caso, no *833ludiendo adquirir la corte jurisdicción sobre la supuesta sucesión ■esconoeida.
I “D — Que la publicación por edictos se hizo en periódico distinto ■el señalado por la corte en su orden de publicación.
I “E — Que al ordenarse el remate de la finca hipotecada no hubo la previa tasación de la finca, a los efectos de la subasta que había lie celebrarse de acuerdo con la ley vigente al tiempo de dictarse la' orden de remate.”
I Practicada la prueba de la demandante, la demandada formuló una moción de nonsuit haciendo constar que some-ría el caso sin prueba. La corte inferior en la opinión que pictó para sostener su sentencia declarando con lugar la de-Imanda y nulo el procedimiento ejecutivo hizo constar que no [se habían probado los motivos de nulidad “A” y “B” pero sí el “C”, y que siendo éste suficiente para declararlo nulo no consideraba necesario resolver los marcados con las le-tras “D” y “E”.
Apeló la demandada y en este recurso alega que la corte inferior erró al resolver que la Corte de Distrito de San Juan no adquirió jurisdicción sobre la Sucesión de Francisco Molina Varela en el ejecutivo sumario, cuya nulidad decretó, fundándose en que la moción solicitando la citación de los demandados mediante la publicación de edictos no está ju-rada.
El artículo 128, párrafo segundo, de la Ley Hipotecaria dispone lo siguiente:
“Se requerirá al deudor de pago si residiere en el lugar en que radica la finca y se supiere su domicilio; bastará en otro caso, que se requiera al que se halle al frente de la finca en cualquier concepto legal, a fin de que ponga en conocimiento del dueño la reclamación.”
El párrafo cuarto del artículo 171 del Reglamento para la ejecución de dicha ley preceptúa que:
“Cuando quiera que el requerimiento de pago no se evacúe en el domicilio de aquel a quien el pago incumba, ni tampoco se en-tienda con apoderado o arrendatario que tenga a su cargo la finca, se publicará además por medio de edictos, que se insertarán en la *834Gaceta de la isla correspondiente, y en tal caso, el término de treintaB días empezará a contarse desde la publicación en dicho periódiccM oficial. ’ ’ ■
Y el último párrafo del artículo 176 de dicho BeglamentcM dice que : H
“Las disposiciones de la Ley de Enjuiciamiento Civil vigentes en Cuba, Puerto Rico y Filipinas, serán aplicables a estos procedi-mientos como supletorias, en cuanto no se opongan a lo prescrito en la hipotecaria y en el presente reglamento.”
La corte inferior "basándose en este último precepto y en el hecho de que esta Corte Suprema en. el caso de Vázquez Vda. de McCormick v. Gutiérrez, 52 D.P.R. 170, 175, dijo que la Ley de Enjuiciamiento Civil a que hace referencia el artículo 176, supra, ha sido suplantada por nuestro actual Código de Enjuiciamiento Civil, resolvió que era aplicable al caso de autos el artículo 94 de este último código que dis-pone que:
“Artículo 94. — Cuando la persona que deba ser citada resida fuera de la Isla, o se hubiere ausentado de ella, o si después de la debida diligencia no pudiere ser encontrada en la Isla, o se ocultare para que no pueda hacérsele la citación, cuando se ignorare su domi-cilio o si fuere una corporación extranjera sin gerente o agente comercial, cajero o secretario en la Isla, y así resultare comprobado H a satisfacción de la corte o del juez de la misma, por medio de decla-ración jurada y apareciese también de dicha declaración, o de la demanda jurada presentada, que existe motivo de acción contra el demandado que ha de ser citado, o que dicho demandado es parte necesaria o legítima en el pleito, la corte o el juez puede dictar una orden disponiendo" que la citación se haga por la publicación de edictos.”
Y concluyó, como hemos dicho antes, que por no haberse ju-rado la moción la corte no adquirió jurisdicción y todo el procedimiento es nulo.
El caso de Vázquez Vda. de McCormick v. Gutiérrez, supra, no tiene el alcance que ha querido darle la corte sen-tenciadora. Expresamente se dijo a las páginas 175 y 176:
*835H “ . . . No nos detendremos ahora a considerar, sin la. ayuda de ■ letrados, la posibilidad de que algunas disposiciones del antiguo ■digo puedan considerarse que han continuado en vigor como Hplementarias de la Ley Hipotecaria y su Reglamento.
H “La notificación de una petición enmendada al deudor hipotecario H la forma provista por el Código de Enjuiciamiento Civil equival-■ía a un absurdo. No .existe un ‘demandado’ dentro del significado ■ esa palabra, conforme la misma es usada en el Código de Enjui-■uníento Civil, a quien se pueda hacer la notificación. El deudor ■potecario, al ser notificado de una petición enmendada, no podría ■ntestar ni excepeionar a la misma.”
De manera que no puede decirse que para todos los trá-ites supletorios sean aplicables indefectiblemente las dispo-ciones del vigente Código de Enjuiciamiento Civil. • ¿Lo es artículo 94, supra ? Somos de opinión que la pregunta debe mtestarse en la negativa.
Repetidamente lia resuelto esta corte y así lo admite la. >rte inferior, que el requerimiento de pago al deudor en un rocedimiento sumario hipotecario equivale a 1a. notificación 3 una sentencia concediéndole treinta días para satisfacerla, Perales v. Corte, 43 D.P.R. 902; Arzuaga v. Corte, 43 D.P.R. 1001, 1007; ya que el auto de requerimiento que dicta la corte e acuerdo con el artículo 170 del reglamento, después de ¡caminar el escrito inicial y los documentos que a él deben compañarse “participa de la naturaleza de una sentencia or confesión sin celebración de juicio”, P. R. Leaf Tobacco Co. v. Aldrey, 13 D.P.R. 234; Perales v. Corte, supra, y Vázquez Vda. de McCormick v. Gutiérrez, supra. En el recurso ubernativo de González Martínez v. Registrador, 39 D.P.R. 35, se resolvió, según aparece del sumario, que:
“En los ejecutivos sumarios hipotecarios, siendo la orden de jquerimiento de pago un acto judicial que emana directamente del rez o la corte, a los funcionarios auxiliares de éste es a quienes unpete cumplimentarla. ’ ’
En el caso de Perales v. Corte, supra, se resolvió que si ien el requerimiento “es semejante al emplazamiento, ya que ior él se pone en conocimiento del deudor la existencia del *836procedimiento judicial iniciado contra él, pero ello no gme| ■decir que ambos actos sean enteramente iguales y deben rificarse con las mismas formalidades”, y después de citar] el artículo 176 del Reglamento, supra, se procedió a exanl nar no los artículos del Código de Enjuiciamiento Civil i gente, sino los artículos 275 y 262 de la Ley de Enjuicij miento Civil Española y los Comentarios de Manresa a I mismos, para concluir que no era necesario entregar copi de la escritura en que se constituyó la hipoteca al efectuar el requerimiento al deudor y se dijo' que “ ... no deben 1 tribunales por errores leves que no afecten los derechos sub| tanciales de las partes anular procedimientos que de heclj y de derecho son en verdad enteramente válidos”.
Si la orden de requerimiento de pago es un acto judici que emana directamente del juez o la corte por haberse co vencido que el escrito inicial y los documentos que lo, acó: pañan cumplen con todos los requisitos legales y dicha orde| se dicta “sin más trámites” como dice el artículo 170 del r glamento, la orden sobre publicación de edictos, una vez di vuelto el auto diligenciado en forma legal por el mársh podría emanar del juez o la corte sin necesidad de moci alguna.
Nada hemos podido encontrar en la Ley de Enjuici miento Civil Española ni en nuestra Ley Hipotecaria y s Reglamento que exija que el escrito inicial en el ejecutiv sumario o la moción para que se publiquen los edictos c citación tengan que ser jurados por el acreedor reclaman! Siendo esto así, no puede sostenerse que sea un requisito ji risdiccional previo que se jure la moción solicitando se r quiera de pago a las personas desconocidas que componen 1 sucesión de un deudor hipotecario según requiere el artícul 94 del Código de Enjuiciamiento Civil, supra, para el empl zamiento por edictos del demandado en un caso civil eorrient*
El juez sentenciador por la conclusión a que llegó e cuanto al motivo “C”, supra, se abstuvo de resolver los me *837■vos de nulidad “D” y “E” alegados en la demanda. La ■pelante en su alegáto se abstiene de discutir dichos motivos, ■ateniendo que debemos devolver el caso a la corte de ori-len para que tenga la oportunidad de pasar en primera ins-Baneia sobre los mismos. No tiene razón a nuestro juicio lues todas la's cuestiones fueron planteadas a dicha corte Iriginalmente y están ante nos a virtud de este recurso. Así lo hicimos constar al denegar un auto de certiorari en este Inismo caso, La Sociedad Protectora de Niños, etc. v. Corte, 58 D.P.R. 448, cuando dijimos que remitíamos a las partes ‘a la apelación pendiente para que se dicte allí la que pro-;eda, considerando todos los motivos de nulidad alegados en a demanda”.
En cuanto al motivo de nulidad marcado con la letra D”, que se refiere al hecho de haberse publicado los edictos sn un periódico distinto al mencionado en la orden de la corte, somos de opinión que, aunque es una práctica que no debe seguirse, a lo sumo constituye una irregularidad que no conlleva la nulidad del procedimiento. Lo importante es que en efecto se hayan publicado los edictos y este hecho quedó comprobado en el presente caso. De Jesús v. Colón, 51 D.P.R. 384; Federal Land Bank v. León, 56 D.P.R. 887.
Por iiltimo, se alega en la letra “E” que el ejecutivo sumario es nulo porque al ordenarse el remate de la finca hipotecada no se hizo la tasación previa de la misma.
Del escrito inicial en dicho procedimiento aparece que la hipoteca fue constituida el día 11 de noviembre de 1924 y que el propio ejecutivo se inició el 12 de septiembre de 1932., celebrándose la subasta el 28 de marzo de 1934. Tenemos, por lo- tanto, que a la fecha de otorgarse la escritura en que se constituyó la hipoteca en el 1924 todavía no estaba en vigor la Ley 69 aprobada el l9 de mayo de 1931 (pág. 433) enmendando el artículo 127 de la Ley Hipotecaria requiriendo que en la escritura de hipoteca se haga constar el precio en que tasan la finca los contratantes para que sirva-de tipo' a. *838la primera subasta, habiéndose resuelto por esta corte en caso de Iglesias v. Registrador, 43 D.P.R. 19, que dicha I era solamente aplicable a escrituras que se otorgaran ccl posterioridad a la fecha en que dicha ley empezó a regir.
Asimismo en el caso de Emanuelli v. Corte, 49 D.P.R. 775, resolvimos que en cuanto a hipotecas constituidas de, pues de la aprobación de la Ley núm. 69 de 1931'si no cons la tasación del inmueble hipotecado en la escritura “el acre' dor no estaría' en condiciones de ejecutar su crédito por 1| vía sumarísima”.
Ahora bien, el artículo 175 del Reglamento de la Ley H: potecaria en uno de sus párrafos dispone que:
“Los acreedores que tengan inscrito su derecho con anterioridai a la ley vigente podrán optar por este procedimiento sumario; mal cuando los títulos de sus créditos no expresen la conformidad de deudor con un precio determinado para la subasta, habrán de aere ditar esta conformidad, consignada en documento público, o pedñ] el justiprecio, con arreglo a la Ley de Enjuiciamiento Civil, par; preparar el anuncio de la subasta; entendiéndose siempre aplica-bles las reglas de esta sección, que señalan el tipo mínimo par-salvaguardar las responsabilidades preferentes. Las diligencias para| el nombramiento de perito se practicarán al verificarse el requeri-miento de pago y se entenderán con las mismas personas con quienes| aquél deba formalizarse.”
Este párrafo fué interpretado por esta corte en el caso de Henna v. Saurí & Subirá, 22 D.P.R. 836 en el sentido de que se refería a aquellas escrituras de hipotecas otorgadas con anterioridad al año 1893 que no estipulaban determinada valoración de la finca.
Por la Ley núm. 81 aprobada en mayo- 13 de 1936 ((1) pág. 433) se enmendó otro párrafo del artículo 175, supra, la cual enmienda no afectó el párrafo anteriormente transcrito y entonces esta corte, interpretando tanto la Ley 69 de 1931, supra, como la 81 de 1936, resolvió en el caso de Cotto v. Corte, 52 D.P.R. 567, 569, lo siguiente:
“Antes de 1893 un acreedor hipotecario no necesitaba hacer una previa tasación o valoración de la propiedad en la escritura. Sin *839Embargo, el artículo 127 de la Ley Hipotecaria de 1893 disponía que fce hiciera tal tasación, y el artículo 175 del Reglamento proveía la (manera de subsanar tal omisión en las hipotecas constituidas con (anterioridad a dicho estatuto si las mismas iban a ser ejecutadas (sumariamente. Entonces vino la ley de marzo 9, 1905 (Comp. 5295-[5303), y prescribió la forma en que se debían satisfacer las senten-cias. Desde 1905 hasta -1931 era innecesario que los acreedores ¡garantizados y los deudores acordaran en la escritura de hipoteca, o posteriormente, el precio que debía fijarse a la propiedad hipotecada. En 1931 la Legislatura aprobó la Ley núm. 69 de 1931 (Leyes de ese año, pág. 433), que reenaetó el artículo 127 de la Ley Hipotecaria en el sentido de exigir nuevamente que en las escrituras de hipoteca se hiciera constar el valor que debía, fijársele a las fincas en la ¡primera subasta, y lo enmendó en el sentido de exigir más de una subasta. Como resultado de esta ley, que este tribunal, en el caso de Iglesias v. Registrador, 43 D.P.R. 19, decidió era prospectiva,, se resolvió más tarde que si se otorgaba una hipoteca con posterioridad a la aprobación de esa ley, sin hacer constar el valor de la finca, el único remedio del acreedor era acudir a un pleito ordinario en ejecu-ción de hipoteca y que estaba impedido de recurrir al procedimiento sumario. Emanuelli v. Corte de Distrito, 49 D.P.R. 775.” (Bastar-dillas nuestras.)
i i S& 5» # * * =& #
■ "Hemos leído cuidadosamente las leyes de 1931 y 1936 e. inter-pretado su aprobación en el sentido de expresar la intención legis7 lativa de poner en vigor un sistema completo para la valoración de propiedades antes de su venta, en forma algo similar a la existente entre 1893 y 1905. Creemos que la ley de 1936 comprende toda hipoteca inscrita con anterioridad a su aprobación. Además, somos del criterio de que la ley es retroactiva y que meramente afecta el procedimiento a seguirse en el ejecutivo sumario, cuando la escritura no expresa el precio mínimo en que debe venderse la finca en la primera subasta. Tal interpretación conduce a que se establezca un procedimiento uniforme para todos los ejecutivos sumarios.” (Bas-tardillas nuestras.)
Solicitada la reconsideración de este caso se denegó, Cotto v. Corte, 53 D.P.R. 367, diciéndose, sin embargo, en la opi-nión lo siguiente:
"Nos damos cuenta del peso de los argumentos presentados por la peticionaria. No obstante, la ley de 1936, supra, aunque se inti-*840tillaba enmienda, fné, eon nna alteración sin importancia, sustancial! 'mente una reenacción' del artículo 175 del Reglamento para la ejecución de la Ley Hipotecaria conforme el mismo ya existía en loa estatutos. Así pues, la legislatura* demostró una vez más su intenl eión de que el justiprecio de la finca era un requisito previo.indis-| pensable al procedimiento ejecutivo sumario.
“Es cierto que la peticionaria llama nuestra atención hacia eil hecho de que según el caso de Henna v. Saurí & Subirá, 22 D.P.R. 836, 848, este tribunal interpretó el artículo 175, supra, como quel se refería tan sólo a las escrituras de hipoteca otorgadas con ante-[ rioridad al 1893. Empero, dadas las leyes de 1931 y 1936, no pode-l mos llegar a otra conclusión que no sea la de que la legislatura tuvo! la intención de dar al artículo 175, según fué enmendado, un alcance! mayor. Este artículo restablece el remedio sumario a aquellas! hipotecas que caen bajo nuestra decisión en el caso de Emanuelli v. Corte, 49 D.P.R. 775.



“La peticionaria llama nuestra atención hacia la dificultad que podría surgir para los acreedores hipotecarios que han ejecutado sus gravámenes con posterioridad a 1936 en cobro de hipotecas otor-gadas con anterioridad a 1931 y que procedieron bajo la asunción | de que el justiprecio era innecesario. Tenemos la idea de que esos casos serán relativamente pocos y no se encuentran claramente ante nos. Es posible que semejantes hipotecas pudieran estar protegidas por el principio de stare decisis aunque no se nos ha pedido que hagamos tal declaración. Cuanto dijimos en sentido contrario en nuestra opinión principal debe interpretarse a la luz de la anterior posibilidad, de ser la doctrina de stare decisis aplicable.” (Bastar-dillas nuestras.)
La situación de hechos en el caso de autos es distinta a la que confrontó esta corte en el caso de Cotto, supra. Allí se ejecutó sumariamente, después de reenactado en el 1936 el artículo 175 del reglamento, una hipoteca otorgada con anterioridad a 1931 en la que no se había tasado la finca y se resolvió que para no hacer nulo el procedimiento debía cumplirse con las disposiciones del mencionado artículo 175 y hacerse la tasación antes de procederse a la venta. En la opinión dictada en reconsideración específicamente se dijo que en cuanto a aquellos casos en los que los acreedores que *841fa habían ejecutado sus gravámenes con posterioridad a 1936 en cobro de hipotecas otorgadas con anterioridad a 1931, sin haberse llenado el requisito del justiprecio, la decisión de-bería interpretarse a la luz de la posibilidad de ser la doc-trina de stare decisis aplicable.
Somos de opinión qne el caso de autos en el que la hipo-teca fné otorgada con anterioridad a 1931 y ejecutada suma-riamente también con anterioridad a 1936, es decir, antes de la interpretación que se le dió en el caso de Cotto v. Corte, supra, a las leyes 69 de 1931 y 81 de 1936, debe regirse por la doctrina de stare decisis, es decir, a la luz de lo resuelto en el caso de Henna v. Saurí & Subirá, supra, al efecto de que no era un obstáculo para poder acudir al ejecutivo su-mario el hecho de no haberse convenido en la escritura la tasación de la finca para la subasta y que el artículo 175 se refiere tan solo a las escrituras otorgadas antes de 1893, y, siendo ello así, hay que concluir que tampoco existe el mo-tivo de nulidad “E” alegado por los apelados.
* Debe revocarse la sentencia apelada y dictarse otra decla-rando sin lugar la demanda, con costas.
El Juez Asociado Sr. De Jesús no intervino' en la deci-sión.